DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 8-9, 13-14, 17-18, 28-30, 32 and 34-39 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art fails to disclose ALL limitations as disclosed, in specific the combination of “associating the first task-irrelevant thought and the sensed neural signal with a universal switch in the processing unit, where the universal switch is assigned to an input command of the electronic device in the processing unit, and where the universal switch is assigned to the input command of the electronic device via a user interface; and compiling the task-irrelevant thought, the sensed neural signal, and the input command to a database stored in electronic format which allows the individual to control the electronic device by producing the task-irrelevant thought to cause electrical transmission of the input command to the electronic device”. Dependent claims 8-9 are allowable for at least the same reason.
Regarding independent claim 13, the prior art fails to disclose ALL limitations as disclosed, in specific the combination of “calibrating, via the processor, a universal switch based on the sensed neural signal, where the universal switch is assigned to an input command of the first device via the processor, where the universal switch is assigned to an input command of the second device via the processor, and where the universal switch is assigned to the input command of the first device and of the second device via a user interface; and compiling the task-irrelevant thought, the sensed neural signal, the input command of the first device, and the input command of the second device to a database stored in electronic format which allows the individual to control the first device or the second device by producing the task-irrelevant thought to cause electrical transmission of the input command of the first device to the first device or to cause electrical transmission of the input command of the second device to the second device”. Dependent claims 14, 17-18 and 28-29 are allowable for at least the same reason.
Regarding independent claim 30, the prior art fails to disclose ALL limitations as disclosed, in specific the combination of “associating the first task-irrelevant thought and the first sensed neural signal with the first universal switch, and assigning the first universal switch to a first input command of the electronic device in the processing unit; calibrating a second universal switch by measuring neural-related signals of the individual to obtain a second sensed neural signal when the individual generates a second task-irrelevant thought, transmitting the second sensed neural signal to the processing unit, associating the second task-irrelevant thought and the second sensed neural signal with the second universal switch, and assigning the second universal switch to a second input command of the electronic device in the processing unit; associating a combination of the first task-irrelevant thought and the second task- irrelevant thought with a third universal switch; and compiling the first task-irrelevant thought, the first sensed neural signal, the second task-irrelevant thought, and the second sensed neural signal to a database stored in electronic format which allows the individual to control the electronic device by producing the combination of the first task-irrelevant thought and the second task-irrelevant thought, where, via a user interface, the first universal switch is assigned to the first input command of the electronic device and the second universal switch is assigned to the second input command of the electronic device”. Dependent claims 32, 34-39 are allowable for at least the same reason.
The closest prior art to Donaldson in US 2017/0281086 discloses associating a first-task irrelevant thought and sensed neural signal with a universal switch (Donaldson’s par. 204-205, 213: generalized intent, sensed activity and archetype/neuronal state), and the universal switch assigned to an input command (Donaldson’s par. 205-208, 213, e.g. moving a cursor) but the 
Steiner et al. in US 2015/0338917 discloses using a user interface to assign a thought to a predefined task (par. 253-256), but not to assign a universal switch to an input command, as necessary for claims 1, 13 or 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/LILIANA CERULLO/Primary Examiner, Art Unit 2621